Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 1, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  140685(50)(51)(53)(54)                                                                               Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
                                                                                                                         Justices


  CAROL DRAKE and CLELLEN BURY,
           Plaintiffs-Appellants,
                                                                    SC: 140685
  v                                                                 COA: 287502
                                                                    Berrien CC: 2008-000247-CE
  CITY OF BENTON HARBOR and HARBOR
  SHORES COMMUNITY REDEVELOPMENT
  CORPORATION,
             Defendants-Appellees.
  ________________________________________


         On order of the Chief Justice, motions by the Boys & Girls Club(s) of Benton
  Harbor and the First Tee of Benton Harbor, by the Southwestern Michigan Tourist
  Council, by Ronald J. Taylor and by Saugatuck Dunes Coastal Alliance and others for
  leave to file briefs amicus curiae in this case are considered and they are granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 1, 2010                    _________________________________________
                                                                               Clerk